Dismissed and Memorandum Opinion filed August 26, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00419-CV

        MARY ANN DEMARS AND ROBERT DEMARS, Appellants

                                       V.
            CHIA-SU CHOU AND TEH-WEH CHOU, Appellees

               On Appeal from the County Court at Law No. 1
                         Fort Bend County, Texas
                  Trial Court Cause No. 01-CCV-020224

                   MEMORANDUM                  OPINION


      On January 9, 2013, appellants filed a notice of appeal. The notice does not
specifically name what order or judgment is being appealed. On July 30, 2014, the
Fort Bend County Clerk filed a record with this court containing a statement that
no appealable order or judgment was contained in the file. Generally, appeals may
be taken only from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191,
195 (Tex. 2001).
      On July 30, 2014, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellants filed a
response demonstrating grounds for continuing the appeal on or before August 11,
2014. See Tex. R. App. P. 42.3(a). Appellants filed no response.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM




Panel consists of Justices McCally, Brown, and Wise.




                                         2